Citation Nr: 1638034	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an effective date earlier than October 29, 2010 (with payments from November 1, 2010), for the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to August 1975.  The appellant is the Veteran's widow, and is currently receiving VA death pension benefits as the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  (The claims-file is in the jurisdiction of the RO in Portland, Oregon, and that office certified this appeal to the Board.)

In June 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  Evidence received since the December 1992 rating decision denying service connection for the cause of the Veteran's death does not relate to an unestablished fact necessary to substantiate the claim.

2.  The Veteran died in February 1987.

3.  An unappealed June 1993 rating decision denied the appellant's claim of entitlement to death pension benefits.  New and material evidence was not received within one year of the June 1993 determination.

4.  The RO received the appellant's informal claim seeking to reopen her prior application for death pension benefits on October 29, 2010; no earlier communication seeking entitlement to VA death pension was received following the June 1993 denial.

5.  The RO granted death pension benefits in a May 2011 rating decision, and assigned an effective date of October 29, 2010, with payments from November 1, 2010.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim of entitlement to service connection for the cause of the Veteran's death have not been met, and the December 1992 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  An effective date prior to October 29, 2010, is not warranted for the award of death pension benefits.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify with respect to the cause of death claim has been met by letters dated in January 2011 and April 2011. 

The denial of an earlier effective date for death pension in this decision is a matter resolved as a matter of law.  There is no dispute in this case as to the underlying facts as reflected by the evidence.  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000, aff'd, 281 F.3d 1384 (Fed.Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the claimant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained, as has information from the National Personnel Records Center and National Archives.  Private treatment records of the Veteran have been obtained.  No other potentially relevant records have been identified.  A VA nexus opinion is not warranted because no new and material evidence was received, or evidence indicating that an examination is needed.  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. New and Material Evidence 

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

A claim for service connection for the cause of the Veteran's death was previously denied in December 1992.  No evidence was received within the appeal period that would potentially affect finality of that decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  In addition, the decision was not appealed within a year of VA notification of the decision.  

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  "[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

The evidence of record in December 1992 consisted of the Veteran's death certificate, private treatment records showing that he was diagnosed with chronic myelogenous leukemia in March 1984, the Veteran and appellant's marriage certificate, all available service records, and the appellant's lay statements asserting that although the Veteran was not diagnosed with leukemia until 1983 or 1984, he was experiencing symptoms associated with leukemia long before his diagnosis.  The evidence of record failed to establish that a service-connected disability caused or contributed to the Veteran's death, or that the listed cause of death was incurred in or was related to the Veteran's service.

Evidence received since the December 1992 rating decision includes duplicate private treatment records and further lay statements and hearing testimony from the appellant, as well as evidence from the Defense Personnel Records Information Retrieval System and the National Archives pertaining to the locations of the U.S.S. Enterprise during the Veteran's period of service.  

This evidence does not demonstrate that the Veteran's chronic myelogenous leukemia was caused by his military service.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Moreover, the fact that the Veteran was diagnosed and treated for chronic myelogenous leukemia following his military service was of record at the time of the final prior rating decision.  Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claim. For this reason, this evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156 (a).

As to the testimony at the June 2016 hearing, the appellant indicated that she believed that the Veteran's service aboard the U.S.S. Enterprise exposed him to Agent Orange which led to his chronic myelogenous leukemia.  She was advised that the record would left open for 90 days following the hearing, and that she should submit medical opinion evidence relating the Veteran's chronic myelogenous leukemia to his period of service; the appellant did not submit any further evidence.

VA development did not yield any evidence that the Veteran served in the Republic of Vietnam or was exposed to Agent Orange.  

Therefore, the Board finds that the appellant's testimony amounts to nothing more than her continued claims that the Veteran's death was from chronic myelogenous leukemia that was caused by his military service, including his possible exposure to herbicides.  These claims were, in substance, before VA when it last denied the claim.  Then, as now, lay persons not trained in the field of medicine, to include the appellant and her representative are not competent to offer an opinion regarding such medical questions as to whether the chronic myelogenous leukemia that caused the Veteran's death was due to his military service because such an opinion requires medical training which they do not have.  38 U.S.C.A. §§ 1310; 38 C.F.R. § 3.313; Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Likewise, then, as now, neither the appellant nor her representative can verify that the Veteran's service included service in the Republic of Vietnam because this determination can only be made by an official document of the appropriate United States service department.

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the appellant and her representative continue to claim that the chronic myelogenous leukemia that caused the Veteran's death was due to his military service is not new evidence within the context of 38 C.F.R. § 3.156 (a). 

Without new and material evidence the claim may not be reopened.  Therefore, the benefit sought on appeal is denied.  Because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
III.  Effective Date of Death Pension Award

The appellant is seeking assignment of an effective date earlier than October 29, 2010, for the award of entitlement to death pension benefits.

Death pension benefits are generally available for a surviving spouse of a wartime Veteran whose death was not service connected.  38 U.S.C.A. § 1541 (a).  Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400 (c)(3)(i).

The effective date of an award of benefits based on a claim to reopen is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §  3.400(r) (2015).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2015).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155 (a) (2015).  Generally, payments of benefits may not be made to any individual before the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111.

To be eligible for death pension benefits, the annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register. 38 C.F.R. §§ 3.3, 3.23.

The Veteran died in February 1987 (his death certificate is of record).  In October 1992, the appellant filed a claim of entitlement to VA death pension as the Veteran's widow.  

In November 1992, the RO sent the appellant a letter requesting that she provide certified copies of her dependent children's birth records.  The appellant subsequently provided those documents.

In a December 1992 letter, the RO requested that the appellant provide "your Social Security award letter and your children's Social Security award letters so we can make a determination as to VA death pension benefits.  If this information is not received within the next 60 days we will be unable to take any further action on your claim."  A January 1993 letter again requested the same documentation.

In a June 1993 letter, the RO informed the appellant that as the requested SSA evidence had not been received, that her claim for death pension benefits had been denied.  She was provided with her rights to appeal this decision.

The appellant did not file a notice of disagreement nor submit any new evidence or reply to the June 1993 decision.  The record reflects that the next relevant correspondence received by VA from the appellant was an October 29, 2010 informal claim seeking to establish entitlement to death pension.  This October 2010 claim has led to the appeal currently before the Board.

In processing the claim for death pension benefits initiated in October 2010, the RO awarded the appellant death pension benefits in a May 2011 decision.  The May 2011 decision assigned an effective date of October 29, 2010, with payments from November 1, 2010, for the award, based upon the date of the informal claim that raised the matter.

In November 2011, the appellant filed a notice of disagreement and explained that she believed that she was entitled to an earlier effective date as she had initially filed a claim for widow's pension "in 1987."  

Where new and material evidence other than service department records has been submitted to reopen a prior claim for benefits (more than one year following a prior final denial of the claim), the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The RO notified the appellant of the June 1993 denial of death pension benefits, and she did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the decision.  38 C.F.R. § 3.156.  The June 1993 decision is therefore final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  See 38 U.S.C.A. §§ 5109A, 7105; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The appellant has not alleged CUE in the June 1993 decision, and there is no legal authority for the Board to otherwise set aside the finality of that decision.

Any previous pending claim for death pension benefits that had not been finally adjudicated was terminated by the June 1993 decision that denied entitlement to that benefit.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (finding the pending status of a claim is terminated with a later adjudication of an identical claim).

As discussed earlier, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q), (r).  The May 2011 decision granted entitlement to death pension, effective October 29, 2010 (with payments from November 1, 2010), the date the appellant presented her informal claim to reopen consideration of her entitlement to death pension benefits.  There is no indication that the appellant otherwise attempted to reopen a claim of entitlement to death pension benefits or otherwise establish such entitlement following the prior June 1993 denial (until the time of the October 29, 2010 informal claim).  As noted, she did not file any correspondence that can be construed as a formal or informal application for death pension benefits between the June 1993 denial and the October 2010 informal claim.

Because the appellant did not file a claim to reopen the matter subject to a final denial prior to October 29, 2010, VA is precluded, as a matter of law, from granting an effective date prior to October 29, 2010 for the award of death pension.

The Board understands the appellant's argument suggesting that she contacted VA in 1995 or 1996 about her death pension benefits.  However, the regulations clearly state that a claim must be received by VA to trigger the effective date.  See 38 C.F.R. § 3.400.  As such, there is no legal support for the appellant's argument.  Here, there is simply no evidence indicating that any claim for death pension benefits was pending prior to October 29, 2010; her prior claim(s) for death pension benefits became resolved (ceased to be pending) when the June 1993 RO decision denied entitlement to death pension benefits.  There is no evidence indicating that the appellant ever submitted a formal or informal claim to VA for death pension benefits after the June 1993 denial until she filed the October 29, 2010 claim.

Although the Board sympathizes with the appellant's arguments suggesting that she has received confusing/erroneous information or bad advice with regard to pursuing death pension benefits in the past, benefits cannot be granted on that basis.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Unfortunately, the Board does not have ability to grant the appellant's claim as a matter of law.  Following the June 1993 denial, she did not file a claim for death pension benefits until October 29, 2010.  Her current award of death pension benefits arises from the October 2010 claim, and the date of this claim is clearly not within one year of the Veteran's death in February 1987.  As such, under the regulations cited above, the appellant is not eligible for VA death pension benefits prior to October 29, 2010, the date of receipt of her claim.

The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey at 425.  The Board again observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy under this theory of equity.

As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.





ORDER

New and material evidence not having been received, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened; the appeal is denied.

Entitlement to an effective date earlier than October 29, 2010, for the grant of death pension benefits is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


